June 21, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                      JAMICHAEL DEMON HENRY, Appellant

NO. 14-11-00381-CR                          V.

                          THE STATE OF TEXAS, Appellee


                         ________________________________

       This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment. The Court
orders the judgment AFFIRMED, the appellant pay all costs expended in this appeal,
and that this decision be certified below for observance.
                                     MANDATE

                  The Fourteenth Court of Appeals
                                  NO. 14-11-00381-CR

JaMichael Demon Henry                         Appealed from the 180th District Court of
                                              Harris County. (Tr. Ct. No. 1269585).
v.                                            Opinion delivered by Justice Frost. Justices
                                              Brown and Christopher also participating.
The State of Texas



TO THE 180TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on June 21, 2012, the cause upon appeal to revise or
reverse your judgment was determined. Our Court of Appeals made its order in these
words:

       This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment. The Court
orders the judgment AFFIRMED, the appellant pay all costs expended in this appeal,
and that this decision be certified below for observance.

        WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Adele Hedges, Chief Justice of our Fourteenth Court of
Appeals, with the Seal thereof affixed, at the City of Houston,        .

                                                       CHRISTOPHER A. PRINE, Clerk